Citation Nr: 1701250	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO.  10-24 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for weak left foot with hallux valgus and arthritis of the metatarsophalangeal (MTP) joint of the left 1st toe, to include as secondary to service-connected residuals of a fracture of the 2nd right metatarsal (MT). 

2.  Entitlement to service connection for heart disease.

3.  Entitlement to a compensable rating for residuals of a fracture of the 2nd right MT.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran and J.R. (a service friend)


ATTORNEY FOR THE BOARD

J. Unger, Associate Counsel


INTRODUCTION

The Veteran had active service during peacetime from August 1955 to May 1958.  His DD 214 reflects that he was awarded a Parachutist Badge and that his military occupational specialty (MOS) was a personnel specialist.  He had attended the Airborne School in Ft. Campbell, Kentucky, in April 1956.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2009 rating decision of the Augusta, Maine, Department of Veterans Affairs (VA) Regional Office (RO).  Custody of the case was subsequently transferred to the St. Petersburg, Florida, RO.  

The Veteran and J. R., a childhood friend and service comrade, testified at a January 2013 videoconference before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript of the hearing has been associated with the record.  

In August 2013, the Board remanded the instant matters for further adjudication.  The case has now returned to the Board.  

In a January 2013 brief the Veteran's previous attorney asserted that the Veteran was entitled to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) as a result of his service-connected disabilities.  In this regard, in addition to the service-connected right 2nd MT fracture residuals, noncompensable ratings are also assigned for disabilities of a left hip scar, a scar of the base of the right side of the scrotum, and a buttock scar, all of the latter being residuals of a staph infection.  In addition, the Veteran is service connected for an unspecified anxiety disorder, which is rated as 70 percent disabling.  The combined total rating is zero (0) per cent from May 29, 1958 and 70 percent from January 29, 2008.  In August 2013, the Board referred the TDIU claim to the RO for development.  However, it does not appear that such development occurred.  As the TDIU claim has not been adjudicated by the RO, the Board does not have jurisdiction over it and must refer the claim to the RO for appropriate action. 

This appeal has been processed utilizing the Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  The Veteran also has a separate paperless, electronic Virtual VA file.  A review of the Virtual VA file reveals a copy of the hearing transcripts and VA treatment records dated February 2008 through June 2016. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

In September 2016, prior to the promulgation of an appellate decision, the Veteran submitted a statement indicating that he was withdrawing from appeal all pending claims, including claims for service connection for weak left foot with hallux valgus and arthritis of the MTP joint of the left 1st toe, to include as secondary to service-connected residuals of a fracture of the 2nd right MT and heart disease, and a claim for a compensable rating for residuals of a fracture of the 2nd right MT.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals as to claims for service connection for weak left foot with hallux valgus and arthritis of the MTP joint of the left 1st toe and heart disease, and a compensable rating for residuals of a fracture of the 2nd right MT are met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 2014), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2016).  An appeal withdrawn on record during a hearing is an exception to the requirement for a written withdrawal.  See 38 C.F.R. § 20.204 (b). 

In the present case, in a September 2016 statement, the Veteran withdrew from appeal claims for service connection for weak left foot with hallux valgus and arthritis of the MTP joint of the left 1st toe and heart disease, and a claim for a compensable rating for residuals of a fracture of the 2nd right MT.  Hence, with respect to such claims, there remain no allegations of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeals as to these matters, and they must be dismissed.


ORDER

The appeal is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


